APPENDIX

APP TAB A   TEX. CIV. PRAC. & REM. CODE ANN.                            FILED IN
            § 101.001-101.109 ....................... .. ........6th COURT
                                                                  .......      OF40
                                                                          .. ..... APPEALS
                                                                  TEXARKANA, TEXAS
                                                                8/6/2015 12:19:10 PM
APP TABB    TEX. LOC. GOV'T CODE ANN. §271.151 and
                                                                    DEBBIE AUTREY
            (West 2005) ......................................................
                                                                        Clerk 41




                                     39
APP TAB A




   40
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                     Page I of 18




                                    CIVIL PRACTICE AND REMEDIES CODE

                                     TITLE 5. GOVERNMENTAL LIABILITY

                                           CHAPTER 101. TORT CLAIMS

                                    SUBCHAPTER A. GENERAL PROVISIONS

           Sec. 101.001.                 DEFINITIONS.              In this chapter:
                   (1)      "Emergency service organization" means:
                           (A)      a volunteer fire department, rescue squad, or an
  emergency medical services provider that is:
                                   (i)     operated by its members; and
                                   (ii)      exempt from state taxes by being listed as an
 exempt organization under Section 151.310 or 171.083, Tax Code; or
                           (B)     a local emergency management or homeland security
 organization that is:
                                   (i)     formed and operated as a state resource in
 accordance with the statewide homeland security strategy developed by
 the governor under Section 421.002, Government Code; and
                                   (ii)      responsive to the Texas Division of Emergency
 Management in carrying out an all-hazards emergency management
 program under Section 418.112, Government Code.
                   (2)      "Employee" means a person, including an officer or
 agent, who is in the paid service of a governmental unit by competent
 authority, but does not include an independent contractor, an agent
 or employee of an independent contractor, or a person who performs
 tasks the details of which the governmental unit does not have the
 legal right to control.
                   ( 3)     "Governmental unit" means:
                           (A)     this state and all the several agencies of
 government that collectively constitute the government of this state,
 including other agencies bearing different designations, and all
 departments, bureaus, boards, commissions, offices, agencies,
 councils, and courts;
                           (B)     a political subdivision of this state, including
 any city, county, school district,                                junior college district, levee
 improvement district, drainage district, irrigation district, water



http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. I 0 I .htm                                 8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                      Page 2of18



  improvement district, water control and improvement district, water
  control and preservation district, freshwater supply district,
  navigation district, conservation and reclamation district, soil
  conservation district, communication district, public health
 district, and river authority;
                           (C)     an emergency service organization;                  and
                           (D)     any other institution, agency, or organ of
  government the status and authority of which are derived from the
 Constitution of Texas or from laws passed by the legislature under
  the constitution.
                   (4)      "Motor-driven equipment" does not include:
                           (A)     equipment used in connection with the operation of
  floodgates or water release equipment by river authorities created
 under the laws of this state;                             or
                           (B)     medical equipment, such as iron lungs, located in
 hospitals.
                   (5)      "Scope of employment" means the performance for a
 governmental unit of the duties of an employee's office or employment
 and includes being in or about the performance of a task lawfully
 assigned to an employee by competent authority.
                   ( 6)     "State government" means an agency, board, commission,
 department, or office, other than a district or authority created
 under Article XVI, Section 59, of the Texas Constitution, that:
                           (A)     was created by the constitution or a statute of
 this state;              and
                           (B)     has statewide jurisdiction.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.                                  Amended
 by Acts 1987, 70th Leg., ch. 693, Sec. 1, eff. June 19, 1987;                                  Acts
 1991, 72nd Leg., ch. 476, Sec. 1, eff. Aug. 26, 1991;                                  Acts 1995,
 74th Leg., ch. 827, Sec. 1, eff. Aug. 28, 1995;                                  Acts 1997, 75th
 Leg., ch. 968, Sec. 1, eff. Sept. 1, 1997.
 Amended by:
          Acts 2011, 82nd Leg., R.S., Ch. 1101 (S.B. 1560), Sec. 1, eff.
 June 17, 2011.


          Sec. 101.002.               SHORT TITLE.                 This chapter may be cited as the
 Texas Tort Claims Act.



http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. l 0 l .htm                                    8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                          Page 3of18



  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


            Sec. 101.003.                 REMEDIES ADDITIONAL.                 The remedies authorized by
  this chapter are in addition to any other legal remedies.

  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


                     SUBCHAPTER B. TORT LIABILITY OF GOVERNMENTAL UNITS

            Sec. 101.021.                 GOVERNMENTAL LIABILITY.                A governmental unit in
  the state is liable for:
                     (1)      property damage, personal injury, and death
  proximately caused by the wrongful act or omission or the negligence
  of an employee acting within his scope of employment if:
                              (A)      the property damage, personal injury, or death
  arises from the operation or use of a motor-driven vehicle or motor-
  driven equipment;                     and
                             (B)       the employee would be personally liable to the
  claimant according to Texas law;                                       and
                     (2)      personal injury and death so caused by a condition or
  use of tangible personal or real property if the governmental unit
  would, were it a private person, be liable to the claimant according
  to Texas law.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


            Sec. 101.0211.                  NO LIABILITY FOR JOINT ENTERPRISE.                (a) The
  common law doctrine of vicarious liability because of participation
  in a joint enterprise does not impose liability for a claim brought
  under this chapter on:
                     (1)      a water district created pursuant to either Sections
  52(b) (1) and (2), Article III, or Section 59, Article XVI, Texas
 Constitution, regardless of how created; or
                     (2)      a municipality with respect to the use of a municipal
 airport for space flight activities as defined by Section lOOA.001
 unless the municipality would otherwise be liable under Section
  101.021.




http://www. statutes .legis. state. tx. us/Docs/CP /htm/CP .1 0 I .htm                                  8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                        Page 4of18



            (b)     This section does not affect a limitation on liability or
  damages provided by this chapter, including a limitation under
  Section 101.023.

  Added by Acts 2001, 77th Leg., ch. 1423, Sec. 35, eff. June 17, 2001.
  Amended by:
           Acts 2013, 83rd Leg., R.S., Ch. 50 (H.B. 278), Sec. 2, eff.
  September 1, 2013.


           Sec. 101.0215.               LIABILITY OF A MUNICIPALITY.   (a)   A
  municipality is liable under this chapter for damages arising from
  its governmental functions, which are those functions that are
  enjoined on a municipality by' law and are given it by the state as
  part of the state's sovereignty, to be exercised by the municipality
  in the interest of the general public, including but not limited to:
                   (1)      police and fire protection and control;
                   (2)      health and sanitation services;
                   (3)      street construction and design;
                   (4)      bridge construction and maintenance and street
 maintenance;
                   (5)      cemeteries and cemetery care;
                   (6)      garbage and solid waste removal, collection, and
 disposal;
                   (7)      establishment and maintenance of jails;
                   (8)     hospitals;
                   (9)      sanitary and storm sewers;
                   (10)      airports, including when used for space flight
 activities as defined by Section lOOA.001;
                   (11)      waterworks;
                   (12)      repair garages;
                   (13)      parks and zoos;
                   (14)      museums;
                   (15)      libraries and library maintenance;
                   (16)      civic, convention centers, or coliseums;
                   (17)      community, neighborhood, or senior citizen centers;
                   (18)      operation of emergency ambulance service;
                   (19)      dams and reservoirs;
                   (20)      warning signals;



http://www.statutes.legis.sfate.tx.us/Docs/CP/htm/CP. l 0 I .htm                   8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                     Page 5of18



                  (21)      regulation of traffic;
                  (22)      transportation systems;
                  (23)      recreational facilities, including but not limited to
  swirmning pools, beaches, and marinas;
                  (24)      vehicle and motor driven equipment maintenance;
                  (25)      parking facilities;
                  (26)      tax collection;
                  (27)      firework displays;
                  (28)      building codes and inspection;
                  (29)      zoning, planning, and plat approval;
                  (30)      engineering functions;
                  (31)      maintenance of traffic signals, signs, and hazards;
                  (32)      water and sewer service;
                  (33)      animal control;
                  (34)      cormnunity development or urban renewal activities
 undertaken by municipalities and authorized under Chapters 373 and
 374, Local Government Code;
                  (35)      latchkey programs conducted exclusively on a school
 campus under an interlocal agreement with the school district in
 which the school campus is located; and
                  (36)      enforcement of land use restrictions under Subchapter
 E, Chapter 212, Local Government Code.
           (b)     This chapter does not apply to the liability of a
 municipality for damages arising from its proprietary functions,
 which are those functions that a municipality may, in its discretion,
 perform in the interest of the inhabitants of the municipality,
 including but not limited to:
                  (1)     the operation and maintenance of a public utility;
                  (2)     amusements owned and operated by the municipality;
 and
                  (3)     any activity that is abnormally dangerous or
 ultrahazardous.
          (c)      The proprietary functions of a municipality do not include
 those governmental activities listed under Subsection (a).

 Added by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.02, eff. Sept.
 2, 1987.          Amended by Acts 1997, 75th Leg., ch. 152, Sec. 1, eff.




http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP .101.htm                    8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER I 01. TORT CLAIMS                                     Page 6of18



  Sept. 1, 1997;                 Acts 1999, 76th Leg., ch. 1170, Sec. 2, eff. June 18,
  1999;        Acts 2001, 77th Leg., ch. 1399, Sec. 1, eff. June 16, 2001.
  Amended by:
           Acts 2013, 83rd Leg., R.S., Ch. 50 (H.B. 278), Sec. 1, eff.
  September 1, 2013.


           Sec. 101.022.                 DUTY OWED:             PREMISE AND SPECIAL DEFECTS.   (a)
  Except as provided in Subsection (c), if a claim arises from a
  premise defect, the governmental unit owes to the claimant only the
  duty that a private person owes to a licensee on private property,
  unless the claimant pays for the use of the premises.
            (b)      The limitation of duty in this section does not apply to
  the duty to warn of special defects such as excavations or
  obstructions on highways, roads, or streets or to the duty to warn of
  the absence, condition, or malfunction of traffic signs, signals, or
 warning devices as is required by Section 101.060.
            (c)      If a claim arises from a premise defect on a toll highway,
  road, or street, the governmental unit owes to the claimant only the
 duty that a private person owes to a licensee on private property.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.
 Amended by:
           Acts 2005, 79th Leg., Ch. 281 (H.B. 2702), Sec. 2.88, eff. June
 14, 2005.


           Sec. 101. 023.               LIMITATION ON AMOUNT OF LIABILITY.              (a)
 Liability of the state government under this chapter is limited to
 money damages in a maximum amount of $250,000 for each person and
 $500,000 for each single occurrence for bodily injury or death and
 $100,000 for each single occurrence for injury to or destruction of
 property.
            (b)      Except as provided by Subsection (c), liability of a unit
 of local government under this chapter is limited to money damages in
 a maximum amount of $100,000 for each person and $300,000 for each
 single occurrence for bodily injury or death and $100,000 for each
 single occurrence for injury to or destruction of property.
            (c)      Liability of a municipality under this chapter is limited
 to money damages in a maximum amount of $250,000 for each person and


http://www. statutes .legis. state. tx. us/Docs/CP/htm/CP .10 l .htm                              8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                Page 7of18



  $500,000 for each single occurrence for bodily injury or death and
  $100,000 for each single occurrence for injury to or destruction of
 property.
           (d)     Except as provided by Section 78.0 01 , liability of an
  emergency service organization under this chapter is limited to money
 damages in a maximum amount of $100,000 for each person and $300,000
  for each single occurrence for bodily injury or death and $100,000
  for each single occurrence for injury to or destruction of property.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.                           Amended
 by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.03, eff. Sept. 2,
  1987;       Acts 1995, 74th Leg., ch. 827, Sec. 2, eff. Aug. 28, 1995;
 Acts 1997, 75th Leg., ch. 968, Sec. 2, eff. Sept. 1, 1997.


          Sec. 101.024.              EXEMPLARY DAMAGES.          This chapter does not
 authorize exemplary damages.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.025.              WAIVER OF GOVERNMENTAL IMMUNITY;           PERMISSION TO ·
 SUE.        (a)     Sovereign immunity to suit is waived and abolished to the
 extent of liability created by this chapter.
           (b)     A person having a claim under this chapter may sue a
 governmental unit for damages allowed by this chapter.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101 . 026.            INDIVIDUAL'S IMMUNITY PRESERVED.           To the extent
 an employee has individual immunity from a tort claim for damages, it
 is not affected by this chapter.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.027.              LIABILITY INSURANCE.          (a)   Each governmental unit
 other than a unit of state government may purchase insurance policies
 protecting the unit and the unit's employees against claims under
 this chapter.              A unit of state government may purchase such a policy
 only to the extent that the unit is authorized or required to do so
 under other law.


http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP .101 .htm                              8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                        Page 8of18



           (b)      The policies may relinquish to the insurer the right to
  investigate, defend, compromise, and settle any claim under this
  chapter to which the insurance coverage extends.
           (c)      This state or a political subdivision of the state may not
  require an employee to purchase liability insurance as a condition of
  employment if the state or the political subdivision is insured by a
  liability insurance policy.

 Acts 1985, 69th Leg., ch . 959, Sec. 1, eff. Sept. 1, 1985.                   Amended
  by Acts 1999, 76th Leg., ch. 1499, Sec. 1.01, eff. Sept. 1, 1999.


           Sec. 101 . 028.            WORKERS' COMPENSATION INSURANCE.   A governmental
  unit that has workers' compensation insurance or that accepts the
  workers' compensation laws of this state is entitled to the
  privileges and immunities granted by the workers' compensation laws
  of this state to private individuals and corporations.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.029.               LIABILITY FOR CERTAIN CONDUCT OF STATE PRISON
  INMATES.          (a)      The Department of Criminal Justice is liable for
 property damage, personal injury, and death proximately caused by the
 wrongful act or omission or the negligence of an inmate or state jail
 defendant housed in a facility operated by the department if:
                   (1)     the property damage, personal injury, or death arises
 from the operation or use of a motor-driven vehicle or motor-driven
 equipment;
                   (2)     the inmate or defendant would be personally liable to
 the claimant for the property damage, personal injury, or death
 according to Texas law were the inmate or defendant a private person
 acting in similar circumstances;                                 and
                   (3)     the act, omission, or negligence was committed by the
 inmate or defendant acting in the course and scope of a task or
 activity that:
                          (A)      the inmate or defendant performed at the request
 of an employee of the department;                                 and
                          (B)      the inmate or defendant performed under the
 control or supervision of the department.



http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP .10 l .htm                     8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                     Page 9of18



            (b)     A claimant may not name the inmate or state jail defendant
  whose act or omission gave rise to the claim as a codefendant in an
  action brought under this section.
            (c)     A judgment in an action or a settlement of a claim against
  the Department of Criminal Justice under this section bars any action
  involving the same subject matter by the claimant against the inmate
  or state jail defendant whose act or omission gave rise to the claim.
  A judgment in an action or a settlement of a claim against an inmate
  or state jail defendant bars any action involving the same subject
  matter by the claimant against the Department of Criminal Justice
  under this section.
           (d)      This section does not apply to property damage, personal
  injury, or death sustained by an inmate or state jail defendant.

 Added by Acts 1995, 74th Leg., ch. 321, Sec. 1.108, eff. Sept. 1,
  1995.       Amended by Acts 1999, 76th Leg., ch. 313, Sec. 1, eff. Sept.
  1, 1999.


                             SUBCHAPTER C. EXCLUSIONS AND EXCEPTIONS

           Sec. 101.051.              SCHOOL AND JUNIOR COLLEGE DISTRICTS PARTIALLY
 EXCLUDED.            Except as to motor vehicles, this chapter does not apply
 to a school district or to a junior college district.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.052.               LEGISLATIVE.                This chapter does not apply to a
 claim based on an act or omission of the legislature or a member of
 the legislature acting in his official capacity or to the legislative
 functions of a governmental unit.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.053.               JUDICIAL.           (a)      This chapter does not apply to a
 claim based on an act or omission of a court of this state or any
 member of a court of this state acting in his official capacity or to
 a judicial function of a governmental unit. "Official capacity" means
 all duties of office and includes administrative decisions or
 actions.



http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP .10 l .htm                                 8/6/2015
 CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                             Page IO of 18



            (b)     This chapter does not apply to a claim based on an act or
  omission of an employee in the execution of a lawful order of any
  court.

  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.                          Amended
  by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.04, eff. Sept. 2,
  1987.


           Sec. 101.054.               STATE MILITARY PERSONNEL.       This chapter does not
  apply to a claim arising from the activities of the state military
  forces when on active duty under the lawful orders of competent
  authority.

  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


           Sec. 101.055.              CERTAIN GOVERNMENTAL FUNCTIONS.          This chapter
  does not apply to a claim arising:
                   (1)      in connection with the assessment or collection of
  taxes by a governmental unit;
                   (2)      from the action of an employee while responding to an
  emergency call or reacting to an emergency situation if the action is
  in compliance with the laws and ordinances applicable to emergency
  action, or in the absence of such a law or ordinance, if the action
  is not taken with conscious indifference or reckless disregard for
  the safety of others;                     or
                   (3)      from the failure to provide or the method of providing
 police or fire protection.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.                           Amended
 by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.05, eff. Sept. 2,
  1987;       Acts 1995, 74th Leg., ch. 139, Sec. 1, eff. Sept. 1, 1995.


           Sec. 101.056.              DISCRETIONARY POWERS.        This chapter does not
 apply to a claim based on:
                   (1)     the failure of a governmental unit to perform an act
 that the unit is not required by law to perform;                         or
                   (2)     a governmental unit's decision not to perform an act
 or on its failure to make a decision on the performance or




http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. I 0 l .htm                           8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 10 I. TORT CLAIMS                               Page 11 of 18



  nonperformance of an act if the law leaves the performance or
  nonperformance of the act to the discretion of the governmental unit.

  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


           Sec. 101.057.             CIVIL DISOBEDIENCE ANO CERTAIN INTENTIONAL TORTS.
  This chapter does not apply to a claim:
                   (1)        based on an injury or death connected with any act or
  omission arising out of civil disobedience, riot, insurrection, or
  rebellion;             or
                   (2)        arising out of assault, battery, false imprisonment,
  or any other intentional tort, including a tort involving
  disciplinary action by school authorities.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.058.              LANDOWNER'S LIABILITY.            To the extent that
 Chapter 75 limits the liability of a governmental unit under
 circumstances in which the governmental unit would be liable under
 this chapter, Chapter 75 controls.

 Added by Acts 1995, 74th Leg., ch. 520, Sec. 4, eff. Aug. 28, 1995.


          Sec. 101.059.              ATTRACTIVE NUISANCES.            This chapter does not
 apply to a claim based on the theory of attractive nuisance.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.060.              TRAFFIC AND ROAD CONTROL DEVICES.            (a)   This
 chapter does not apply to a claim arising from:
                  (1)         the failure of a governmental unit initially to place
 a traffic or road sign, signal, or warning device if the failure is a
 result of discretionary action of the governmental unit;
                  (2)         the absence, condition, or malfunction of a traffic or
 road sign, signal, or warning device unless the absence, condition,
 or malfunction is not corrected by the responsible governmental unit
 within a reasonable time after notice;                          or
                  (3)         the removal or destruction of a traffic or road sign,
 signal, or warning device by a third person unless the governmental


http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. I 01.htm                                 8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                              Page 12of18



  unit fails to correct the removal or destruction within a reasonable
  time after actual notice.
            (b)      The signs, signals, and warning devices referred to in this
  section are those used in connection with hazards normally connected
  with the use of the roadway.
            (c)      This section does not apply to the duty to warn of special
  defects such as excavations or roadway obstructions.

  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


            Sec. 101.061.                TORT COMMITTED BEFORE JANUARY 1, 1970.       This
  chapter does not apply to a claim based on an act or omission that
  occurred before January 1, 1970.

  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


           Sec. 101.062.                 9-1-1 EMERGENCY SERVICE.      (a)   In this section,
  "9-1-1 service" and "public agency" have the meanings assigned those
  terms by Section 771.001, Health and Safety Code.
            (b)      This chapter applies to a claim against a public agency
  that arises from an action of an employee of the public agency or a
  volunteer under direction of the public agency and that involves
  providing 9-1-1 service or responding to a 9-1-1 emergency call only
  if the action violates a statute or ordinance applicable to the
  action.

 Added by Acts 1987, 70th Leg., ch. 236, Sec. 2, eff. Aug. 31, 1987.
 Amended by Acts 1991, 72nd Leg., ch. 14, Sec. 284(3), eff. Sept. 1,
  1991.


           Sec. 101.063.                MEMBERS OF PUBLIC HEALTH DISTRICT.       A
 governmental unit that is a member of a public health district is not
 liable under this chapter for any conduct of the district's personnel
 or for any condition or use of the district's property.

 Added by Acts 1991, 72nd Leg., ch. 476, Sec. 2, eff. Aug. 26, 1991 .




http://www.statutes .legis. state. tx. us/Docs/CP/htm/CP. I 0 l .htm                         8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 10 I. TORT CLAIMS                                 Page 13of18



  This section was amended by the 84th Legislature. Pending publication
      of the current statutes, see S.B. 450, 84th Legislature, Regular
                      Session, for amendments affecting this section.

           Sec. 101.064.             LAND ACQUIRED UNDER FORECLOSURE OF LIEN.               (a)
  This section applies only to a municipality that acquires land at a
  sale following the foreclosure of a lien held by the municipality.
           (b)     This chapter does not apply to a claim that:
                   ( 1)    arises after the date the land was acquired and before
  the date the land is sold, conveyed, or exchanged by the
  municipality;              and
                   ( 2)    arises from:
                          (A)      the condition of the land;
                          (B)      a premises defect on the land;               or
                          (C)      an action committed by any person, other than an
  agent or employee of the municipality, on the land.
           (c)     In this section, the term "land" includes any building or
  improvement located on land acquired by a municipality.

 Added by Acts 1995, 74th Leg., ch. 139, Sec. 5, eff. Sept. 1, 1995;
 Acts 1995, 74th Leg., ch. 442, Sec. 1, eff. Sept. 1, 1995.                               Amended
 by Acts 1997, 75th Leg., ch. 712, Sec. 2, eff. June 17, 1997.


          Sec. 101.065.              NEGLIGENCE OF OFF-DUTY LAW ENFORCEMENT OFFICERS.
 This chapter does not apply to the wrongful act or omission or the
 negligence of an officer commissioned by the Department of Public
 Safety if the officer was not on active duty at the time the act,
 omission, or negligence occurred.                               This section applies without
 regard to whether the officer was wearing a uniform purchased under
 Section 411.0078, Government Code, at the time the act, omission, or
 negligence occurred.

 Added by Acts 1995, 74th Leg., ch. 738, Sec. 2, eff. Sept. 1, 1995.
 Renumbered from Civil Practice and Remedies Code Sec. 101.058 by Acts
 1997, 75th Leg., ch. 165, Sec. 31.01(9), eff. Sept. 1, 1997.


          Sec. 101.066.              COMPUTER DATE FAILURE.              This chapter does not
 apply to a claim for property damage caused by a computer date
 failure as described by Section 147.003.


http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. I 01.htm                                  8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                    Page 14of18




 Added by Acts 1999, 76th Leg., ch. 128, Sec. 3, eff. May 19, 1999.


          Sec. 101.067.              GRAFFITI REMOVAL.                This chapter does not apply to
  a claim for property damage caused by the removal of graffiti under
  Section 250.006, Local Government Code.

 Added by Acts 2009, 81st Leg., R.S., Ch. 1130 (H.B. 2086), Sec. 27,
  eff. September 1, 2009.


                                          SUBCHAPTER D. PROCEDURES

          Sec. 101.101.              NOTICE.          (a)        A governmental unit is entitled to
  receive notice of a claim against it under this chapter not later
 than six months after the day that the incident giving rise to the
 claim occurred.                The notice must reasonably describe:
                  (1)      the damage or injury claimed;
                  (2)      the time and place of the incident;                     and
                  (3)      the incident.
           (b)     A city's charter and ordinance provisions requiring notice
 within a charter period permitted by law are ratified and approved.
           (c)     The notice requirements provided or ratified and approved
 by Subsections (a) and (b) do not apply if the governmental unit has
 actual notice that death has occurred, that the claimant has received
 some injury, or that the claimant's property has been damaged.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.102.              COMMENCEMENT OF SUIT.                (a)   A suit under this
 chapter shall be brought in state court in the county in which the
 cause of action or a part of the cause of action arises.
           (b)     The pleadings of the suit must name as defendant the
 governmental unit against which liability is to be established.
           (c)     In a suit against the state, citation must be served on the
 secretary of state.                   In other suits, citation must be served as in
 other civil cases unless no method of service is provided by law, in
 which case service may be on the administrative head of the
 governmental unit being sued.                           If the administrative head of the
 governmental unit is not available, the court in which the suit is



http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP.10 l .htm                                  8/6/2015
 CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                    Page 15of18



  pending may authorize service in any manner that affords the
  governmental unit a fair opportunity to answer and defend the suit.

  Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.                                 Amended
  by Acts 1987, 70th Leg., 1st C.S., ch. 2, Sec. 3.06, eff. Sept. 2,
  1987.


           Sec. 101.103.               LEGAL REPRESENTATION.              (a)   The attorney general
  shall def end each action brought under this chapter against a
  governmental unit that has authority and jurisdiction coextensive
  with the geographical lim{ts of this state.                               The attorney general may
  be fully assisted by counsel provided by an insurance carrier.
           (b)      A governmental unit having an area of jurisdiction smaller
  than the entire state shall employ its own counsel according to the
  organic act under which the unit operates, unless the governmental
  unit has relinquished to an insurance carrier the right to defend
  against the claim.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


           Sec. 101.104.              EVIDENCE OF INSURANCE COVERAGE.                (a)   Neither the
  existence nor the amount of insurance held by a governmental unit is
 admissible in the trial of a suit under this chapter.
           (b)      Neither the existence nor the amount of the insurance is
  subject to discovery.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.105.               SETTLEMENT.              (a)   A cause of action under this
 chapter may be settled and compromised by the governmental unit if,
 in a case involving the state the governor determines, or if, in
 other cases the governing body of the governmental unit determines,
 that the compromise is in the best interests of the governmental
 unit.
           (b)     Approval is not required if the governmental unit has
 acquired insurance under this chapter.

 Acts 1985, 69th Leg.; ch. 959, Sec. 1, eff. Sept. 1, 1985.




http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. l 0 l .htm                                 8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                                Page 16of18



           Sec. 101.106.               ELECTION OF REMEDIES.       (a)   The filing of a suit
  under this chapter against a governmental unit constitutes an
  irrevocable election by the plaintiff and immediately and forever
  bars any suit or recovery by the plaintiff against any individual
  employee of the governmental unit regarding the same subject matter.
            (b)     The filing of a suit against any employee of a governmental
  unit constitutes an irrevocable election by the plaintiff and
  immediately and forever bars any suit or recovery by the plaintiff
  against the governmental unit regarding the same subject matter
  unless the governmental unit consents.
            (c)     The settlement of a claim arising under this chapter shall
  immediately and forever bar the claimant from any suit against or
  recovery from any employee of the same governmental unit regarding
  the same subject matter.
           (d)      A judgment against an employee of a governmental unit shall
  immediately and forever bar the party obtaining the judgment from any
  suit against or recovery from the governmental unit.
           (e)      If a suit is filed under this chapter against both a
  governmental unit and any of its employees, the employees shall
  immediately be dismissed on the filing of a motion by the
 governmental unit.
           (f)      If a suit is filed against an employee of a governmental
 unit based on conduct within the general scope of that employee's
 employment and if it could have been brought under this chapter
 against the governmental unit, the suit is considered to be against
 the employee in the employee's official capacity only.                          On the
 employee's motion, the suit against the employee shall be dismissed
 unless the plaintiff files amended pleadings dismissing the employee
 and naming the governmental unit as defendant on or before the 30th
 day after the date the motion is filed.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.                             Amended
 by Acts 2003, 78th Leg., ch. 204, Sec. 11.05, eff. Sept. 1, 2003.


          Sec. 101.107.               PAYMENT AND COLLECTION OF JUDGMENT.         (a)    A
 judgment in a suit under this chapter may be enforced only in the
 same manner and to the same extent as other judgments against the
 governmental unit are enforceable as provided by law, unless the



http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. l 0 l .htm                             8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS                         Page 17of18



  governmental unit has liability or indemnity insurance protection, in
  which case the holder of the judgment may collect the judgment, to
  the extent of the insurer's liability, as provided in the insurance
  or indemnity contract or policy or as otherwise provided by law.
            (b)     A judgment or a portion of a judgment that is not payable
  by an insurer need not be paid by a governmental unit until the first
  fiscal year following the fiscal year in which the judgment becomes
  final.
           (c)      If in a fiscal year the aggregate amount of judgments under
  this chapter against a governmental unit. that become final, excluding
  the amount payable by an insurer, exceeds one percent of the unit's
  budgeted tax funds for the fiscal year, excluding general obligation
  debt service requirements, the governmental unit may pay the
  judgments in equal annual installments for a period of not more than
  five years.             If payments are extended under this subsection, the
  governmental unit shall pay interest on the unpaid balance at the
  rate provided by law.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


           Sec. 101.108.              AD VALOREM TAXES FOR PAYMENT OF JUDGMENT.     (a)    A
 governmental unit not fully covered by liability insurance may levy
 an ad valorem tax for the payment of any final judgment under this
 chapter.
           (b)      If necessary to pay the amount of a judgment, the ad
 valorem tax rate may exceed any legal tax rate limit applicable to
 the governmental unit except a limit imposed by the constitution.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.


          Sec. 101.109.               PAYMENT OF CLAIMS AGAINST CERTAIN UNIVERSITIES.
 A claim under this chapter against a state-supported senior college
 or university is payable only by a direct legislative appropriation
 made to satisfy claims unless insurance has been acquired as provided
 by this chapter.                  If insurance has been acquired, the claimant is
 entitled to payment to the extent of the coverage as in other cases.

 Acts 1985, 69th Leg., ch. 959, Sec. 1, eff. Sept. 1, 1985.




http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. I 0 I .htm                      8/6/2015
CIVIL PRACTICE AND REMEDIES CODE CHAPTER 101. TORT CLAIMS          Page 18of18




http://www.statutes.legis.state.tx.us/Docs/CP/htm/CP. l 0 l .htm      8/6/2015
APP TABB




   41
LOCAL GOVERNMENT CODE CHAPTER 271. PURCHASING AND CONTRACTING AUTHORITY 0... Page 1 of 48




                                           LOCAL GOVERNMENT CODE

                    TITLE 8. ACQUISITION, SALE, OR LEASE OF PROPERTY

   SUBTITLE C. ACQUISITION, SALE, OR LEASE PROVISIONS APPLYING TO MORE
                                THAN ONE TYPE OF LOCAL GOVERNMENT

  CHAPTER 271. PURCHASING AND CONTRACTING AUTHORITY OF MUNICIPALITIES,
                       COUNTIES, AND CERTAIN OTHER LOCAL GOVERNMENTS

                          SUBCHAPTER A. PUBLIC PROPERTY FINANCE ACT

          Sec. 271.001.            SHORT TITLE.            This subchapter may be cited as the
 Public Property Finance Act.

 Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.


          Sec. 271.002.            PURPOSE.         (a)     The legislature finds that the
 purchase or other acquisition or the use of property by governmental
 agencies and the financing of those activities are necessary to the
 efficient and economic operation of government.
          (b)     This subchapter promotes a public purpose by furnishing
 governmental agencies with a feasible means to purchase or otherwise
 acquire, use, and finance public property.

 Acts 1987, 70th Leg., ch. 149, Sec. 1, eff. Sept. 1, 1987.                          Amended
 by Acts 1993, 73rd Leg., ch. 752, Sec. 1, eff. Aug. 30, 1993.


         Sec. 271.003.             DEFINITIONS.            In this subchapter:
                 (1)     "Conservation and reclamation district" means a
 district or authority organized or operating under Article III,
 Section 52, or Article XVI, Section 59, of the Texas Constitution.
                 (2)     "Contract" means an agreement entered into under this
 subchapter but does not mean a contract solely for the construction
 of improvements to real property.
                 (3)     "Governing body" means the board, council, commission,
 agency, court, or other body or group that is authorized by law to
 acquire personal property for each respective governmental agency.




http://www.statutes. legis.state.tx. us/SOTWDocs/LG/htm/LG .271.htm                          8/6/2015
LOCAL GOVERNMENT CODE CHAPTER 271. PURCHASING AND CONTRACTING AUTHORITY...              Page 33 of 48



                 (3)    be responsible for a vendor's compliance with
 provisions relating to the quality of items and terms of delivery, to
 the extent provided in the agreement between the participating local
 governments or between a local government and a local cooperative
 organization.
          (c)     A local government that purchases goods or services under
 this subchapter satisfies any state law requiring the local
 government to seek competitive bids for the purchase of the goods or
 services.

 Added by Acts 1995, 74th Leg., ch. 746, Sec. 7, eff. Aug. 28, 1995.


       SUBCHAPTER G. PURCHASES FROM FEDERAL SCHEDULE SOURCES OF SUPPLY

         Sec. 271.103.            FEDERAL SUPPLY SCHEDULE SOURCES.             (a)   A local
 government may purchase goods or services available under Federal
 supply schedules of the United States General Services Administration
 to the extent permitted by federal law.
          (b)    A local government that purchases goods or services under
 this subchapter satisfies any state law requiring the local
 government to seek competitive bids for the purchase of the goods or
 services.

 Added by Acts 1997, 75th Leg., ch. 826, Sec. 2, eff. June 18, 1997.


          SUBCHAPTER I.           ADJUDICATION OF CLAIMS ARISING UNDER WRITTEN

                        CONTRACTS WITH LOCAL GOVERNMENTAL · ENTITIES

         Sec. 271.151.            DEFINITIONS.           In this subchapter:
                 (1)    "Adjudication" of a claim means the bringing of a civil
 suit and prosecution to final judgment in county or state court and
 includes the bringing of an authorized arbitration proceeding and
 prosecution to final resolution in accordance with any mandatory
 procedures established in the contract subject to this subchapter for
 the arbitration proceedings.
                 ( 2)   "Contract subject to this subchapter" means:
                        (A)    a written contract stating the essential terms of
 the agreement for providing goods or services to the local




http://www.statutes.legis.state.tx.us/SOTWDocs/LG/htm/LG .271.htm                           8/6/2015
LOCAL GOVERNMENT CODE CHAPTER 271. PURCHASING AND CONTRACTING AUTHORITY ...                   Page 34 of 48



  governmental entity that is properly executed on behalf of the local
  governmental entity; or
                         (B)    a written contract, including a right of first
  refusal, regarding the sale or delivery of not less than 1,000 acre-
  feet of reclaimed water by a local governmental entity intended for
  industrial use.
                  ( 3)   "Local governmental entity" means a political
  subdivision of this state, other than a county or a unit of state
  government, as that term is defined by Section 2260.001, Government
 Code, including a:
                         (A)    municipality;
                         (B)    public school district and junior college district;
 and
                         (C)    special-purpose district or authority, including
 any levee improvement district, drainage district, irrigation
 district, water improvement district, water control and improvement
 district, water control and preservation district, freshwater supply
 district, navigation district, conservation and reclamation district,
 soil conservation              dis~rict,        communication district, public health
 district, emergency service organization, and river authority.

 Added by Acts 2005, 79th Leg., Ch. 604                               (H.B. 2039), Sec. 1, eff.
 September 1, 2005.
 Amended by:
         Acts 2013, 83rd Leg., R.S., Ch. 1138 (H.B. 3511) , Sec. 2, eff.
 June 14, 2013.


          Sec. 271.152.            WAIVER OF IMMUNITY TO SUIT FOR CERTAIN CLAIMS.                      A
 local governmental entity that is authorized by statute or the
 constitution to enter into a contract and that enters into a contract
 subject to this subchapter waives sovereign immunity to suit for the
 purpose of adjudicating a claim for breach of the contract, subject
 to the terms and conditions of this subchapter.

 Added by Acts 2005, 79th Leg., Ch. 604                               (H.B. 2039), Sec. 1, eff.
 September 1, 2005.


         Sec. 271.153.             LIMITATIONS ON ADJUDICATION AWARDS.                  (a)   Except
 as provided by Subsection (c), the total amount of money awarded in



http://www.statutes.legis.state.tx.us/SOTWDocs/LG/htm/LG .27 I .htm                               8/6/2015